DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-13 are pending.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
As provided in 37 CFR 1.475 (d), if multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a)  and § 1.476(c). 
As provided in 37 CFR 1.475 (e) The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5 and 11, drawn to a method of modifying the genome of a cell, comprising expressing in the cell, or contacting the cell with a fusion protein comprising a targeted nuclease .
Group II, claim(s) 6-7, drawn to a method of modifying the genome of a cell, comprising expressing in the cell, or contacting the cell with a fusion protein comprising a zinc finger DNA binding domain (ZF DBD) or TAL DNA binding array fused to a Staphylococcus aureus Cas9 comprising a mutation at R1015.
Group III, claim(s) 8-10, 12 and 13, drawn to a method of modifying the genome of a cell, comprising expressing in the cell, or contacting the cell with a fusion protein comprising a targeted DNA binding domain or a catalytically inactive “dead” RGN (dRGN) with a guide RNA, a heterologous functional domain, an engineered affinity protein (AP) that is only active if a transcription factor or histone modification recognized by the AP is present proximal to the target site of the DNA binding domain or dRGN.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a method of modifying the genome of a cell, the method comprising expressing in the cell, or contacting the cell with a fusion protein, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gersbach et al (US Patent No. 10,676,276 B2).  Gersbach et al teach using a fusion of Cas9 nuclease and a heterologous histone acetyltransferase protein to modify a genome of a cell (e.g., column 13, lines 29-61; column 49, lines 33-39; column 51, lines 38-52).  For Group I, the special technical feature is a Staphylococcus aureus Cas9 comprising a mutation at R1015.  For Group III, the special technical feature is using a fusion protein comprising a catalytically inactive “dead” RNA-guided nuclease and an engineered affinity protein.

This application contains claims directed to more than one species of the generic invention of Group I. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(A) elect one nuclease selected from 1) meganuclease, 2) zinc finger nuclease, 3) transcription activator-like effector nuclease, 4) Cpf1, 5) Streptococcus pyogenes Cas9 (claims 3-5); and 
(B) elect one affinity protein from 1) single chain antibody, 2) engineered fibronectin domain, 3) engineered Staphylococcus aureus immunoglobulin binding protein A, 4) engineered nanobody, and 5) Ankryin repeat protein (claim 2).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the species require the technical feature of a method of modifying the genome of a cell, the method comprising expressing in the cell, or contacting the cell with a fusion protein comprising a targeted nuclease and an affinity protein, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gersbach et al (US Patent No. 10,676,276 B2).  Gersbach et al teach using a fusion of Cas9 nuclease and a heterologous histone acetyltransferase protein to modify the genome of a cell (e.g., column 13, lines 29-61; column 49, lines 33-39; column 51, lines 38-52).

This application contains claims directed to more than one species of the generic invention of Group II. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(A) a zinc finger DNA binding domain (claim 6); and
(B) a TAL DNA binding array (claim 6).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the inventions of these groups require the technical feature of a method of modifying the genome of a cell, the method comprising expressing in the cell, or contacting the cell with a fusion protein comprising Staphylococcus aureus Cas9 with a mutation at R1015, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zhang et al (WO 2016/205759 A1).  Zhang et al teach the introduction of one or more vectors into a host cell to express a CRISPR system, where the CRISPR system comprises a fusion protein Staphylococcus aureus Cas9 protein with a mutation at R1015 (e.g., [00228], [00281], [00360], [00498] and [00569]).  Thus, the feature linking the species does not constitute a special technical feature.

This application contains claims directed to more than one species of the generic invention of Group III. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

(B) elect one affinity protein from (1) single chain antibody, (2) engineered fibronectin domain, (3) engineered Staphylococcus aureus immunoglobulin binding protein A, (4) engineered nanobody, (5) designed Ankyrin repeat protein (claim 9); and
(C) elect one functional domain from (1) transcriptional regulatory domain, (2) histone modifying enzyme, and (3) DNA modifying enzyme (claim 10).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because even though the species require the technical feature of a method of modifying the genome of a cell, the method comprising expressing in the cell, or contacting the cell with a fusion protein comprising a targeted nuclease and an affinity protein, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gersbach et al (US Patent No. 10,676,276 B2).  Gersbach et al teach 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

Jennifer Dunston
Primary Examiner
Art Unit 1636


/Jennifer Dunston/Primary Examiner, Art Unit 1699